Exhibit 10.2 PSTN SERVICES ATTACHMENT This Public Switched Telephone Network ("PSTN") Services Attachment (this "Services Attachment" or "SA") is entered into this 23rd day of June, 2015 (the “SA Effective Date”) by and between Inteliquent, Inc., a Delaware corporation having its principal place of business at 550 West Adams Street, Suite 900, Chicago Illinois 60661 (“Provider”), and T-Mobile USA, Inc., a Delaware corporation having its principal place of business at 12th St., Bellevue, WA 98006 (“T-Mobile”). Provider and T-Mobile are referred to collectively as the “Parties,” and each individually as a “Party.” This SA, which consists of these terms and conditions and any attached exhibits or schedules, is made part of the Master Services Agreement between Provider and T-Mobile dated as of June, 2015 (the “GTCs”), and the terms of the GTCs are incorporated herein by this reference in accordance with the requirements of the GTCs. All capitalized terms used but not otherwise defined in this SA have the same meaning as the capitalized terms have in GTCs. 1. Inapplicable Sections of the GTCs. A. The following Sections of the GTCs or Schedules, as applicable, do not apply to this SA: i. Section 4.7(e) (Failure to Meet Transition Milestones); ii. Section 4.7(f) (Termination by T-Mobile for Cause); iii. Section 13.5 (Transfer of T-Mobile Personnel); iv. Section 14 (Software and Proprietary Rights); provided, however, that Section 14.8 (Ownership of Non-Software Materials), Section 14.9 (Works Made for Hire), Section 14.10 (Residual Knowledge), and Section 14.13 (License to Services) each individually apply to this SA; v. Section 15.4(b)(i) (Provider Facilities); vi. Section 15.5 (Procurement of Equipment and Software); vii. Section 15.6 (Disposal of Equipment); and viii. Sections 13.1, 13.2, 13.3 and Appendix F-2 of Schedule 8 (Governance). B. The following Sections of the GTCs or Schedules, as applicable, do not apply to this SA during the Initial Term: i. Section 8.2 (Benchmarking) and Schedule 5; and ii. Section 10.6 (Adjustment of Service Levels). [***] The confidential content of this Exhibit 10.2 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. C. The following Sections of the GTCs will apply to this SA only to the extent that the Parties create one or more of the Schedules referred to in each individual Section. As of the SA Effective Date, the Parties hereby expressly agree that no such Schedules have been created for the purposes of this SA: i. Section 15.1 (Third Party Contracts); ii. Section 15.2 (Assigned Contracts); iii. Section 15.7 (Required Consents); iv. Section 16.7 (Third Party Contracts); and v. Section 16.12 (Deliverables). 2. Services. Commencing on the applicable start dates set forth herein, Provider shall provide to T-Mobile the following Services: A. PSTN Services that route inbound and outbound PSTN traffic on behalf of T-Mobile through Provider's platform rather than through the equal access or local tandems of third party carriers for the purpose of: i. Terminating outbound PSTN traffic that originates and terminates within the same Major Trading Area, as defined in 47 C.F.R. 51.707(b)(2), ("MTA") on T-Mobile's behalf in all Local Access and Transport Areas ("LATAs") within the United States where T-Mobile has assigned telephone numbers as of the SA Effective Date ("Outbound IntraMTA Service"). If, at any time during the Term, T-Mobile subsequently assigns telephone numbers in LATAs in the United States where it does not operate as of the SA Effective Date (“New LATA”), the Parties will jointly create a plan to deploy the Outbound IntraMTA Service in any such new LATA(s) within the schedule agreed upon in such plan; ii. Terminating outbound PSTN traffic that originates and terminates in different MTAs on T-Mobile's behalf in all LATAs in the contiguous United States, Alaska, Hawaii and Puerto Rico ("Outbound InterMTA Service"); iii. Delivering outbound toll-free PSTN traffic on T-Mobile's behalf to the appropriate interexchange carrier ("IXC") in all LATAs where T-Mobile has assigned telephone numbers ("Outbound 8YY Service"); iv. Accepting inbound PSTN traffic that originates from third party providers and terminates within the same MTA on T-Mobile's behalf and delivering such traffic to the POI designated by T-Mobile in Schedule 1 (Points of Interconnection) ("Inbound IntraMTA Service") in all LATAs where T-Mobile has assigned telephone numbers; provided, however, that, if requested by T-Mobile at any time during the Term, Provider shall deploy the Inbound IntraMTA Service in any New LATA pursuant to an implementation plan that is jointly agreed upon by the Parties that is as short as reasonably possible but no longer than six (6) months; and [***] The confidential content of this Exhibit 10.2 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. v. Accepting inbound PSTN traffic that originates from third party providers and terminates in different MTAs on T-Mobile's behalf and delivering such traffic to the POI designated by T-Mobile in Schedule 1 (Points of Interconnection). Inbound InterMTA Service includes both (i) InterMTA traffic that an IXC delivers to a Provider tandem, which traffic Provider then terminates to T-Mobile (“Inbound Tandem IXC Service”) and (ii) InterMTA traffic that Provider (acting as an IXC) terminates to T-Mobile ("Inbound Wholesale Service"). vi. Each service listed above individually is a “Service” and they collectively are the “Services.” The Parties acknowledge and agree that the initial implementation of the Services to the ILECs shall rely upon T-Mobile’s interconnection agreements (“ICAs”). B. None of the Services include the provision of 911, 811, 411, 9XX, 311, 611, 500, Directory Assistance, or similar call types. 3. Traffic Commitments and Exclusivity. T-Mobile will use the Services for [***] of the origination and termination of PSTN traffic that does not meet the definition of Excluded PSTN Traffic; provided, however, that T-Mobile may, in its sole discretion, use the Services for the origination and termination of Excluded PSTN traffic. A. “Excluded PSTN Traffic” means all calls: i. that are not end user customers of T-Mobile; ii. for which applicable Law prohibits, or restricts, T-Mobile from routing through, or solely through, Provider; iii. during any Transition Period; iv. during any Probation Period; v. while Provider is providing T-Mobile with Termination Assistance Services; vi. originated by end users of T-Mobile that have arranged for alternative methods of call origination or termination; vii. for any period in which Provider is, temporarily or permanently, unwilling or unable to meet the applicable Service Levels, including, but not limited to, calls during any Force Majeure Event or calls during any event that generates overflow traffic; viii. routed pursuant to a contract [***]; T-Mobile elects to continue following a Service discontinuation pursuant to Section 12.B.ii(4) of this SA; or ix. routed pursuant to a Peering Agreement between T-Mobile and any third party. For purposes of this SA, “Peering Agreement” means [***]. 4. Connectivity and Infrastructure Requirements. A. On the Provider’s side of the POI, Provider shall, at its sole cost and expense, establish, maintain, and manage all circuits, hardware, software and services necessary for the provision [***] The confidential content of this Exhibit 10.2 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. and use of the Services, including, but not limited to, (i) connectivity between Provider and third parties and (ii) connectivity from Provider’s facilities to the T-Mobile Points of Interconnection (“POIs”) set forth in Schedule 1 (Points of Interconnection). Based on the need to accommodate additional traffic volumesthe Parties will mutually agree to add new POIs, remove one or more POI(s) or change the location of existing POIs. i. Provider shall, at each POI, establish, maintain, and manage fully redundant [***] circuits that are capable of meeting the Service Levels despite the simultaneous failure of three (3) POIs, and, for the [***] circuits, utilization will be maintained at [***] or less at peak busy hours. B. Provider shall ensure that all Services are capable of handling [***] more than the [***] percentile of traffic volume in a given week adjusted for seasonal impacts over the year with no more than [***] utilization in the event of a failure of one or more POIs. T-Mobile and Provider shall provide to each other their respective Network Operation Center (“NOC”) information, trouble reporting procedures, contact information and escalation procedures, and attach such information and procedures at Schedule 2 (Provider NOC Information, Trouble Reporting Procedures, Contact information and Escalation Procedures) and Schedule 3 (T-Mobile NOC Information, Trouble Reporting Procedures, Contact information and Escalation Procedures). In the event of a conflict between any Provider procedure and any T-Mobile procedure, the Parties shall follow the T-Mobile procedure; provided, however, that, upon request by Provider, the Parties shall negotiate in good faith to address any such conflicts. C. As soon as reasonably possible, but no later than ninety (90) days after T-Mobile has provided the Service Acceptance Notice, defined in Section 5 (Trial) of this SA below, of the last Service remaining in the Trial, and agreed to be fully bound by this SA for the remainder of the Term, Provider shall complete the upgrades necessary to meet the requirements of the Service Levels, at each of the POIs listed in Schedule 1 (Points of Interconnection) as of the SA Effective Date. 5. Trial. Beginning on June 2, 2015, the Parties initiated a trial pursuant to a Letter of Intent (“LOI”) that will continue pursuant to this SA in order for Provider to provide T-Mobile with: (a) Inbound IntraMTA Service from (i) third parties with which Provider is directly connected and (ii) the applicable incumbent local exchange carriers (“ILECs”), (b) Inbound InterMTA Service, (c) Outbound IntraMTA Service; provided, however, that Outbound IntraMTA Service traffic sent to the applicable ILECs will be provided under T-Mobile ICAs, Outbound InterMTA Service and Outbound 8YY Service (“Trial”) throughout (i) [***], (ii) [***], and (iii) [***] (collectively, the "Trial Services"), and to provide such Trial Services to T-Mobile during the Trial; provided, however, that Provider shall endeavor to meet the SLAs during the Trial but will not be subject to Service Credits for any failure to meet any SLAs during the Trial. As part of the Inbound InterMTA Service, T-Mobile has designated Provider in the LERG as T-Mobile’s Feature Group D Tandem. For Outbound InterMTA Service during the Trial, Provider shall, with the assistance of T-Mobile, install two trunk groups for such Outbound InterMTA Service (the “Trunks”), each with the capacity limited to [***] sessions per trunk group delivered to an existing POI designated by T-Mobile for each of the Trunks; provided further, however, that T-Mobile will only send Outbound InterMTA Service traffic that is generally consistent with its overall retail traffic origination profile (e.g., no disproportionate traffic to high cost codes) over the Trunks. As soon as the Trunks are in place, T-Mobile may use Outbound InterMTA Service. During the Trial, T-Mobile may not send more than [***] of Outbound 8YY Service. [***] The confidential content of this Exhibit 10.2 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. A. End of Trial. The Trial for each individual Service will end ("End of Trial Date") upon the earliest of: i. [***] ("Expiration of Trial") if T-Mobile has not previously provided Provider with a Service Acceptance Notice (as defined below) or a Service Rejection Notice (as defined below) with respect to any individual Service, upon which date T-Mobile will be deemed to have provided notice in writing of the acceptance of all Services (“Service Acceptance Notice”); provided, however, that T-Mobile must provide the Service Acceptance Notices or Service Rejection Notices for Outbound 8YY Service and Outbound InterMTA Service on the same date; ii. The date upon which T-Mobile provides Provider with a Service Acceptance Notice for any individual Service, which T-Mobile may, in its sole discretion, provide to Provider at any time during the Trial; and iii. The date upon which T-Mobile notifies Provider in writing of the rejection of Service ("Service Rejection Notice"), which T-Mobile may, in its sole discretion, provide to Provider at any time during the Trial, in which case T-Mobile may, in its sole discretion, terminate this SA without any liability or further commitment by T-Mobile to Provider under this SA. [***] The confidential content of this Exhibit 10.2 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. B. Billing for Trial. Notwithstanding anything to the contrary in this SA, Provider shall provide the Trial Services at the rates set forth in the following table. Service Rate or Credit Inbound IntraMTA Service [***] per Minute of Use Outbound IntraMTA Service See Schedule 5 Outbound 8YY Service Inbound Tandem IXC Service ILEC Regions UsageSensitivePort RecoveryCredit(perminute) Century Link/Qwest LEC areas [***] Verizon LEC areas [***] AT&T/Ameritech, Bell South and Pac Bell LEC areas [***] AT&T/SWBT LEC areas [***] All other areas not identified above [***] Outbound InterMTA Service [* * *] per Minute of Use Inbound Wholesale Service [* * *] per Minute of Use C. If Provider incurs any unavoidable third-party costs (including amounts paid to third parties for equipment), not to exceed [***] as a result of the termination of one or more Services or the SA during the Trial ("Unavoidable Third Party Costs"), T-Mobile shall continue to purchase Outbound 8YY Services from the Provider at the rate set forth in this SA until the total payments for such Outbound 8YY Services pursuant to this SA exceed the total Unavoidable Third Party Costs; provided, however, that Provider shall take all commercially reasonable steps possible (a) to minimize the possibility of Unavoidable Third Party Costs when undertaking any cost, (b) to mitigate the amount of Unavoidable Third Party Costs upon receiving a Service Rejection Notice, and (c) to provide as much advanced written notice to Manoj Kumar as is reasonably possible of any approaching deadlines that create the possibility of Unavoidable Third Party costs. 6. Term. The initial term of this SA shall be for a period of three (3) years commencing on the End of Trial Date (“Initial Term”). After the Initial Term, unless Provider provides written notice to T-Mobile terminating this SA at least ninety (90) days prior to the expiration of the Initial Term or any Renewal [***] The confidential content of this Exhibit 10.2 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Term, this SA shall be renewed for two (2) successive one (1) -year renewal periods (each, a “Renewal Term”) upon T-Mobile’s exercise of its option to renew by delivering written notice of renewal to Provider at least thirty (30) days prior to the end of the Initial Term or the then current Renewal Term. The Initial Term and the Renewal Term are referred to collectively as the “Term.” 7. Services Implementation. Excluding all delays caused by any party not under Provider’s control, including but not limited to T-Mobile, an ILEC, CLEC, CMRS provider, or an IXC, or delays caused by a Force Majeure Event, Provider shall implement the Services in accordance with the following timeline (the "Implementation Timeline"); provided, however, that Provider shall seek to mitigate any delays caused by any third party. A. Beginning on the date upon which Provider receives the Service Acceptance Notice for one of the following Services, Provider shall commence implementing such Service and complete such implementation no later than [***] months after the SA Effective Date. For the purposes of this SA, implementation of the following Services will be complete when: i. Provider is capable of providing Outbound InterMTA Service in accordance with the requirements of this SA (T-Mobile projects the amount of this traffic to be [***] million minutes of use ("MOUs") per month as of the SA Effective Date); and ii. Provider is capable of providing Outbound 8YY Service in accordance with the requirements of this SA (T-Mobile projects the amount of this traffic to be [***] million MOUs per month as of the SA Effective Date). B. Beginning on the date upon which Provider receives the Service Acceptance Notice for one of the following Services, Provider shall commence implementing such Service and complete such implementation within [***]months. For the purposes of this SA, implementation of the following Services will be complete when: i. Provider is capable of providing Inbound Tandem IXC Service and Inbound Wholesale Service in accordance with the requirements of this SA (T-Mobile projects the amount of the traffic for these Services to be [***] million MOUs per month as of the SA Effective Date); ii. Provider is capable of providing Outbound IntraMTA Service and Inbound IntraMTA Service in accordance with the requirements of this SA (T-Mobile projects the amount of the traffic for these Services to be [***] million MOUs per month as of the SA Effective Date). As part of this implementation, Provider shall meet the following interim milestones: Within [***] months after receipt of the Service Acceptance Notice, Provider shall be capable of handling [***] million MOUs; Within [***] months after receipt of the Service Acceptance Notice, Provider shall be capable of handling [***] million MOUs; Within [***] months after receipt of the Service Acceptance Notice, Provider shall be capable of handling [***] million MOUs; and [***] The confidential content of this Exhibit 10.2 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Within [***] months after receipt of the Service Acceptance Notice, Provider shall be capable of handling [***] million MOUs.
